In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-20-00149-CR

JAMES CALVIN MASSEY, Appellant              §   On Appeal from the 371st District
                                                Court

                                            §   of Tarrant County (1632168D)

V.                                          §   March 3, 2022

                                            §   Opinion by Justice Birdwell

THE STATE OF TEXAS                          §   (p)

                        JUDGMENT ON REHEARING

      After reviewing the State’s motion for rehearing, we grant the motion. We

withdraw our December 9, 2021 opinion and judgment and substitute the following.

      This court has again considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed, and this case is remanded to the trial court for further

proceedings consistent with this opinion.

                                      SECOND DISTRICT COURT OF APPEALS

                                      By /s/ Wade Birdwell
                                         Justice Wade Birdwell